Citation Nr: 0407950	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury.

2.  Entitlement to service connection for residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1956 to September 
1960.

This appeal originally arose from an October 2002 rating 
action that denied service connection for residuals of a left 
leg injury, for hepatitis, and for a fracture of the left 
great toe.  A Notice of Disagreement was received in November 
2002, and a Statement of the Case (SOC) was issued in January 
2003.  A Substantive Appeal was received in March 2003 as to 
the left leg and hepatitis issues; the veteran did not 
perfect an appeal as to the left great toe issue.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when any such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

First, the RO must obtain and associate with the claims file 
all records of pertinent outstanding medical treatment of the 
veteran, to ensure that the record is complete and that VA 
examiners have his fully documented medical history.  In this 
regard, the record indicates continuing treatment of the 
veteran at the VA Medical Center (VAMC) in Butler, 
Pennsylvania.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file any outstanding records of VA 
treatment and evaluation for residuals of left leg injury and 
hepatitis from the Butler facility from May 2002 to the 
present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requesting records from 
Federal facilities.

Second, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651 ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  In his 
August 2002 claim for service connection, the veteran stated 
that his physicians had told him that he had left leg 
circulatory and vascular problems that were related to an 
inservice injury wherein he fell        17 feet from a ladder 
aboardship.  However, the RO has not attempted to obtain such 
medical records.  Thus, the RO should specifically request 
that the veteran identify the latter physicians and furnish 
written authorization to enable the RO to obtain copies of 
all medical records of his treatment and evaluation for such 
left leg injury residuals.  The RO should also request that 
the veteran furnish written authorization to enable it to 
obtain copies of any medical records of his treatment and 
evaluation for residuals of left leg injury and hepatitis by 
his family physician, Dr. Fazioli, and Dr. Steele, an 
orthopedist.

Lastly, after all records and/or responses are associated 
with the claims file, the RO should arrange for the veteran 
to undergo VA examinations to determine the nature and 
etiology of any residuals of left leg injury and hepatitis, 
as the current evidence of record does not include sufficient 
on this question.  In this regard, the Board notes that on VA 
examination of October 2002, the examiner noted that the 
veteran had a history of left leg injury and hepatitis to 
discuss, but that he had been asked not to address this on 
the current examination.  Also, May 2002 VA outpatient 
records include a notation that the veteran's past medical 
history of hepatitis, jaundice, and abnormal liver tests 
(elevated liver enzymes) during military service, which made 
him a positive risk for hepatitis C; however, no specific 
opinion as to nexus was provided.   

The veteran is hereby advised that a failure to report for 
any scheduled examination(s), without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Butler 
VAMC copies of all records of treatment 
for and/or evaluation of the left leg and 
hepatitis from May 2002 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran  provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
identify the physicians who related his 
left leg circulatory and vascular 
problems to an injury in a fall from a 
ladder in military service, and to 
furnish written authorization to enable 
the RO to obtain copies of all medical 
records of his treatment and evaluation 
for such left leg injury residuals.  The 
RO should also request that the veteran 
furnish written authorization to enable 
it to obtain copies of any medical 
records of his treatment and evaluation 
for residuals of left leg injury and 
hepatitis by his family physician, Dr. 
Fazioli, and Dr. Steele, an orthopedist.

Further, the RO should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic and hepatic (liver) 
examination.   The entire claims file 
must be made available to each physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies, to include liver 
function tests, should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  All examination 
findings, comments, and opinions should 
be set forth in printed (typewritten) 
reports.

With respect to any diagnosed disability 
of the left lower extremity, the 
orthopedic examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is the result of disease or 
injury incurred in or aggravated by the 
veteran's military service, to 
specifically include an the injury the 
veteran has alleged.

The hepatic (liver) examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether the 
veteran currently has residuals of 
hepatitis, to include impairment of liver 
function, and if so, whether it is at 
least as likely as not (i.e., there is at 
least a        50 percent probability) 
that any such residuals are the result of 
disease or injury incurred in or 
aggravated by military service, to 
specifically include the infectious 
hepatitis with jaundice for which he was 
treated in service from April to 
September 1957.     

5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at            38 
U.S.C.A. §§ 5109B, 7112).  In addition, the VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


